Citation Nr: 1211410	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an increased rating for right ankle sprain with ankylosis and arthritis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


REMAND

The Veteran served on active duty from May 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This case has previously come before the Board.  In March 2011, the Board denied entitlement to service connection for a low back disability, a left knee disability, hypertension, and sinusitis.  The Board also denied entitlement to a compensable rating for migraine headaches prior to May 11, 2007, but granted a 50 percent rating for migraine headaches from May 11, 2007.  Furthermore, the Board remanded the TDIU claim to the agency of original jurisdiction (AOJ) for additional development.  Later in March 2011, the Appeals Management Center (AMC) implemented the migraine headaches award.

The Veteran asserts entitlement to a TDIU rating.  A March 2011 rating decision reflects his service-connected disabilities are migraine headaches, evaluated as 50 percent disabling, and a right ankle sprain with ankylosis and arthritis, evaluated as 30 percent disabling.  He has a combined evaluation of 70 percent with at least one disability rated at least as 40 percent disabling.  Thus, his disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2011).  

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this regard, pursuant to the Board's March 2011 remand, the Veteran was afforded a VA examination in May 2011, and in determining that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation, the examiner stated the following:  

The Veteran's service [] connection in regard to migraine headaches is not established, and the Veteran's service treatment records do not verify his history that his ankle fracture was during service and was associated with a fall producing an ankle fracture and a concussion requiring treatment and with the production of a residual headache syndrome.  

In concluding that Veteran's current migraine headaches were unrelated to the tension-type headaches during service, and that the combined effect of the Veteran's service-connected disabilities, noted as tension-type headaches and a history of ankle pain during service, would not render him unable to seek and maintain gainful employment, the examiner stated that an orthopedist would be providing an opinion in regard to the degree of impairment due to the ankle disability.  The Board notes that the referenced orthopedic opinion pertaining to the right ankle is not associated with the claims folder, and service connection has been established for migraine headaches and a right ankle sprain with ankylosis and arthritis, and thus, the issue is the degree of impairment due to the service-connected disabilities, not one of service incurrence.

The Board notes that once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  As such, the Board has no discretion and must remand the TDIU claim for an adequate examination and medical opinion to comply with the previous remand instructions.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Jackson, Mississippi.  Updated treatment records should be obtained in light of the remand.

In addition, a review of the Board's Veterans Appeals Control and Locator System (VACOLS) and Virtual VA shows that notice of a rating decision pertaining to the issue of entitlement to an increased rating for service-connected right ankle sprain with ankylosis and arthritis was issued on June 28, 2011 and that a notice of disagreement (NOD) was filed on July 18, 2011.  Although Virtual VA shows that receipt of the NOD was acknowledged, there is no indication that a statement of the case (SOC) has been issued for that claim.  Under these circumstances, the Board has no discretion and must remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder any outstanding treatment records from the Jackson VAMC.  This should include the VA orthopedic examination report referenced in the May 2011 VA examination report.  If the examination report is unavailable, such should be documented in the claims folder.

2.  After associating all outstanding records with the claims file, arrange for the Veteran to undergo an appropriate VA examination to determine whether, as a result of service-connected disabilities (to include, right ankle sprain with ankylosis and arthritis and migraine headaches), the Veteran is unable to obtain and maintain substantially gainful employment.  The claims file should be made available to and reviewed by the examiner.  All necessary tests and studies should be conducted and associated with the claims file.  The examiner should detail the history of the Veteran's service-connected disabilities, to include his account of symptomatology.

The examiner must evaluate and discuss the effects of the Veteran's service-connected migraine headaches and right ankle ankylosis with arthritis, both individually and in the aggregate, on his employability.  The examiner must opine as to whether it is at least as likely as not that his service-connected disabilities, without consideration of his age and nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his skill set and educational background.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

3.  Thereafter, readjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.

4.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2011) regarding the issue of entitlement to an increased rating for right ankle sprain with ankylosis and arthritis, currently evaluated as 30 percent disabling.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

